DETAILED ACTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manu-facture of said product; or
(2)		A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)	A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 3-6, 8, 10 and 12, drawn to a method for determining/monitoring the efficacy of a treatment in a patient having an inflammatory disease/disorder, classified in Cooperative Patent Classification G01N 33/6869.
II.	Claims 14-16, drawn to a method of determining the presence of an inflammatory disease/disorder, classified in Cooperative Patent Classification G01N 33/6869.
III.	Claims 18-20, drawn to a distinct method of determining the presence of an inflammatory disease/disorder, classified in Cooperative Patent Classification G01N 33/6869.
IV.	Claims 21-25, drawn to a method treating an inflammatory disease/disorder, classified in Cooperative Patent Classification G01N 33/6869.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."  
The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The technical feature of Group I is a method of determining/monitoring the efficacy of a treatment in a patient having an inflammatory disease/disorder, said method comprising contacting a biological sample of said subject with an agent that binds a biomarker of inflammation, whereas the technical feature of Group II is a method of determining the presence of an inflammatory disease/disorder, said method comprising contacting a biological sample with a reagent that binds LCN2.  At most, the methods share the step of contacting a biological sample with a reagent that binds LCN2 which is taught by Beaumont et al (US 2011/0212104).  As such, Group I does not share a special technical feature with the instant claims of Group II.  Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-IV is broken.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 



If Group I is elected, EACH of the following species elections is required:
(1) 	Elect a single IL-23R peptide inhibitor for monitoring the efficacy of treatment with specificity (e.g., by defining the specific amino acid sequence or structure to provide a single, specific IL-23R peptide inhibitor);
(2)	Elect a single inflammatory disease/disorder which the IL-23R peptide inhibitor is administered for the treatment thereof (e.g., GI inflammation, etc);
(3)	Elect a single biological sample to be contacted with a reagent(s) that binds a biomarker of inflammation (e.g., colon tissue sample, feces, serum, plasma, blood, urine, etc);
(4)	Elect a single (or single combination of) reagent(s) with which to contact the biological sample and bind one or more biomarkers of inflammation;
(5)	Elect a single (or single combination of) biomarker(s) of inflammation that said reagent binds and which the levels present in the biological sample are determined (LCN2, etc);
(6)	 Elect whether the biomarker is a polypeptide, polynucleotide, etc and a single method of detecting said biomarker (e.g., CEDIA, turbidity assay, PCT, etc); and
(7)	Elect whether the method DOES or DOES NOT comprise the step of determining the levels of the one or more biomarkers before treatment.
If Group II is elected, EACH of the following species elections is required:
(1) 	Elect a single inflammatory disease/disorder which is determined (e.g., intestinal inflammation, etc);
(2)	Elect a single reagent that binds LCN2 with which the serum sample is contacted;
(3)	Elect whether the subject WAS or WAS NOT previously treated with a peptide inhibitor of an IL-23R; and
(4)	Elect a single method of detecting the presence/absence/amount of reagent bound to LCN2 (e.g., CEDIA, etc).
If Group III is elected, EACH of the following species elections is required:
(1) 	Elect a single inflammatory disease/disorder which is determined (e.g., intestinal inflammation, etc);
(2)	Elect a single (or single combination of) fecal protein(s) to be extracted from the feces sample obtained from the subject;
(3)	Elect a single (or single combination of) reagent(s) with which to contact the fecal proteins and bind one or more biomarkers of inflammation;
(4)	Elect a single (or single combination of) biomarker(s) of inflammation that said reagent binds and which the levels present in the biological sample are determined (LCN2, etc);
(5)	Elect whether the subject WAS or WAS NOT previously treated with a peptide inhibitor of an IL-23R; and
(6)	Elect a single method of detecting the presence/absence/amount of reagent bound to LCN2 (e.g., CEDIA, etc).
If Group IV is elected, EACH of the following species elections is required:
(1) 	Elect a single inflammatory disease/disorder to be treated (e.g., IBD, ulcerative colitis, etc);
(2)	Elect a single IL-23R peptide inhibitor for administration to the subject with specificity (e.g., by defining the specific amino acid sequence or structure to provide a single, specific IL-23R peptide inhibitor);
(3)	Elect a single biological sample to be obtained and contacted with a reagent(s) that binds a biomarker of inflammation (e.g., colon tissue sample, feces, serum, plasma, blood, urine, etc);
(4)	Elect a single (or single combination of) reagent(s) with which to contact the biological sample and bind one or more biomarkers of inflammation;
(5)	Elect a single (or single combination of) biomarker(s) of inflammation that said reagent binds and which the levels present in the biological sample are determined (LCN2, etc);
(6)	Elect whether the method DOES or DOES NOT further comprise the step of providing an additional amount of the IL-23R peptide inhibitor if the determined level of the one or more biomarker is > a pre-determined cut off value for MPO, etc., or below and pre-determined cut-off value for CLDN8; and
(7)	Elect whether the method DOES or DOES NOT further comprise the step of not providing an additional amount of the IL-23R peptide inhibitor if the determined level of the one or more biomarker is below a pre-determined cut off value for MPO, etc., or above and pre-determined cut-off value for CLDN8.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: even though the species require the technical feature of contacting a biological sample of a subject with an agent that binds a biomarker of inflammation, this technical feature is not a special technical feature as it does not make a contribution of the prior art as discussed above.  Accordingly, Applicant is required to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claim 1 as to Group I is generic, claim 14 as to Group II, claim 18 as to Group III, and claim 21 as to Group IV.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611